FILED
                            NOT FOR PUBLICATION                             DEC 10 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10125

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01145-GMS-2

  v.
                                                 MEMORANDUM*
JESUS VELASQUEZ-LOPEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted December 8, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

       Jesus Velasquez-Lopez was convicted of conspiring to possess with intent to

distribute five kilograms or more of cocaine and possession of a firearm in furtherance

of a drug trafficking offense. Velasquez-Lopez timely appealed, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Because the government’s alleged conduct in the reverse sting operation was

not “so grossly shocking as to violate the universal sense of justice,” Velasquez-Lopez

failed to meet the extremely high standard required to secure the dismissal of his

indictment. United States v. Bonanno, 852 F.2d 434, 437 (9th Cir. 1988); see United

States v. Black, 733 F.3d 294, 310 (9th Cir. 2013), cert. denied sub nom. Mahon v.

United States, 135 S. Ct. 266 (2014). The government did not recruit Velasquez-

Lopez, nor did the government engineer and direct the criminal enterprise from start

to finish. See Black, 733 F.3d at 306-07; United States v. Fernandez, 388 F.3d 1199,

1238-40 (9th Cir. 2004).

2.    The district court did not plainly err in declining to exercise its supervisory

powers to dismiss the indictment. See Black, 733 F.3d at 310 n.12.

3.    Velasquez-Lopez was not entrapped as a matter of law. Given the evidence in

the record, it is not “patently clear that [Velasquez-Lopez was] an otherwise innocent

person [who] was induced to commit the illegal act by trickery, persuasion, or fraud

of a government agent.” United States v. Smith, 802 F.2d 1119, 1124 (9th Cir. 1986).

Additionally, viewing the evidence in the light most favorable to the government,

there was sufficient evidence presented to support the jury’s verdict. See Jackson v.

Virginia, 443 U.S. 307, 319 (1979).




                                          2
4.    The district court did not commit clear error in finding that Velasquez-Lopez

failed to prove sentencing entrapment. See United States v. Schafer, 625 F.3d 629,

639-40 (9th Cir. 2010).     “Sentencing entrapment occurs when a defendant is

predisposed to commit a lesser crime, but is entrapped by the government into

committing a crime subject to more severe punishment.” United States v. Mejia, 559
F.3d 1113, 1118 (9th Cir. 2009). In this case, the amount of drugs purported to be in

the stash house never changed, and Velasquez-Lopez voluntarily participated in the

crime for the purpose of making a profit. Further, upon a recommendation from the

government, the district court twice departed downward when sentencing

Velasquez-Lopez to avoid the potential argument of sentencing entrapment. See

United States v. Parrilla, 114 F.3d 124, 127 (9th Cir. 1997).

      AFFIRMED.




                                          3